PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/790,586
Filing Date: 23 Oct 2017
Appellant(s): Klassen et al.



__________________
Craig A. Deutsch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 November 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant Argues:
The § 103 rejections in the Office Action are plagued by layers of legal and factual errors that cannot be sustained. The factual errors underlying the rejections are confirmed by sworn testimony evidence. Instead of proper consideration of this testimony, the Examiner disregards this evidence in favor of conclusory assumptions from the Examiner without a meaningful explanation as to why the veracity of the sworn testimony should be arbitrarily ignored. Moreover, factual issues regarding the Canfield reference have already been considered by the Board, yet are ignored by the Examiner. Applicant respectfully requests reversal of the rejections for the following reasons.

A. Allowability of claim 6 and its dependents
Claim 6 and particular dependent claims were rejected under 35 U.S.C. § 103(a) as allegedly obvious over Wagner in view of Canfield and Dam Nielsen. The Examiner relied on Canfield’s system for most features of claim 6, including the “distinct sender count that numerically identifies a number of distinct senders.” Office Action, 10-14. In doing so, the Examiner disregards that Board’s own analysis of this very feature with respect to Canfield. As a result, even if the proposed combination were proper (which it is not for additional reasons detailed below), the resulting combination would nevertheless fail to provide all elements of independent claim 6. /n re Benno, 768 F.2d 1340, 1346-47 (Fed. Cir. 1985) (reversing the Examiner’s obviousness rejection where “[n]either reference hints at [the claimed] solution”); see also Inre Bond, 910 F.2d 831, 834-35 (Fed. Cir. 1990) (reversing the examiner’s obviousness rejection where “[n]either reference expressly or implicitly suggests [the] microcomputer [element],” and thus “[w]hen the claimed invention is contrasted with the [primary] and [secondary] devices, a distinct difference becomes apparent’).

For example, the proposed combination fails to describe a “method of displaying a numeric count of distinct senders” that includes “prior to a user invocation of the electronic messaging application, visually modifying the displayed icon corresponding to the electronic messaging application to depict a distinct sender count that numerically identifies a number of distinct senders for which one or more of the plurality of received electronic messages remain unread,” and “in response to a user invocation of the instant message application associated with the visually modified icon, displaying a graphic interface that includes a plurality of messaging entries, each messaging entry associated with a distinct sender,” as required by independent claim 6. The Examiner relied on Canfield’s description of “a conversation counter that displays the total number of concurrent IM sessions, the number of new IM sessions and the number of ongoing IM sessions having a new IM message waiting to be viewed,” but such reliance is misplaced. Office Action, 13 (citing Canfield, 9:29-33). Instead, Canfield describes these “Statistics” are directed to “sessions.” See Canfield, 9:29-33, 11:31-46; Surati Declaration, JJ 5-8. Indeed, the sworn testimony evidence here confirms that Canfield’s “sessions” are different than “distinct senders” (e.g., participants of Canfield’s “sessions,”), and the “statistics” directed to “sessions” deviate from the claimed “distinct sender count.” Id.; see also Canfield, 6:37-42, 7.43-48, 9:11-13.

Critically, the Examiner dismisses this sworn testimony evidence of record relevant to these elements, without any evidentiary support and without any reasoning as to why the veracity of the sworn testimony evidence on this issue is lacking. Such sworn testimony evidence regarding these underlying factual issues is unrebutted by documentary evidence here, and it would be error for the Office to disregard it. Sullivan, 498 F.3d at 1352-53 (“The claimed [invention] cannot be held to have been obvious if competent evidence rebuts the prima facie case of obviousness. By failing to consider the submitted evidence, the [PTO] thus committed error.”); A/ton, 76 F.3d 1168, 1175-76 (Fed. Cir. 1996) (“by failing to articulate adequate reasons to rebut the [evidentiary] declaration, the examiner and Board failed to consider the totality of the record for the purpose of issuing a final rejection and thus erred as a matter of law’).

Critically, the § 103 rejection is premised on the Examiner’s flawed assumption that “each conversation in Canfield is associated with a specific user,” which ignores that Canfield’s system can include multiple, concurrent “sessions” that involve the same users. See Office Action, 13. For example, in scenarios involving a first one-on-one “session” with a first user, and a second one-on-one “session” with the same first user, a number of Canfield’s “sessions” would certainly fail to provide the claimed count directed to “distinct senders.” Surati Declaration, {J 9-10. Indeed, Canfield expressly teaches group chat and chat room features of its application. Canfield, 6:37-42, 7:43-48, 9:11-13. Asa result, the unrebutted evidence here confirms that each conversation in Canfield is not necessarily associated with a specific user, but rather Canfield’s number tracks “sessions” without accounting for scenarios in which multiple “sessions” could involve the same user(s). Surati Declaration, {J 10-11 (explaining the reasons why the Examiner’s assumption about Canfield “is inconsistent with how a POSITA would have understood the applicability of Canfield’s counter based on Canfield’s description.”).

To be clear, none of Canfield’s numbers identified by the Examiner reflect “a distinct sender count that numerically identifies the distinct number of senders for which one or more of the plurality of received electronic messages remain unread,” and instead are directed to various subsets of Canfield’s “sessions.” 

Canfield thus not only fails to describe the particular type of claimed “distinct sender count,” but describes different numbers demonstrating Canfield’s stated preference for displaying a different type of metric than Wagner or recited by the claims. Polaris Indus., Inc. v. Arctic Cat, Inc., 882 F.3d 1056, 1069 (Fed. Cir. 2018) (vacating the Patent Office’s obviousness finding, and explaining that a primary reference’s “statements regarding preferences are relevant to a finding regarding whether a skilled artisan would be motivated to combine that reference with another reference”); DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) (“An inference of nonobviousness is especially strong where the prior art’s teachings undermine the very reason being proffered as to why a person of ordinary skill would have combined the known elements.”). 

As the sworn testimony further confirms, “whether Canfield’s number directed to ‘sessions’ inadvertently has the same value as ‘a distinct sender count that numerically identifies a number of distinct senders’ in some scenarios does not transform the fundamental nature of Canfield’s number as directed to ‘sessions.’” It would be reversible error for the Office to disregard such sworn testimony evidence. A/fon, 76 F.3d 1168, 1175-76.

Importantly, the Examiner’s assumptions about Canfield ignore the previous decision by the Board on this exact same issue—namely, where the Board already concluded Canfield’s numbers related to “sessions” are different than a distinct sender count. IPR2019-00924, Paper 15, 14-15 (PTAB Oct. 10, 2019) (“Only in situations when the session is between two users (one-to-one conversation) does Canfield’s number of sessions with unread messages coincide with the number of senders whose messages remain unread. But Canfield is not limited to sessions between two users.”); Surati Declaration, § 12 (“I agree with the Board’s analysis and conclusions regarding Canfield, which apply equally to the Office Action’s use of Canfield against claims of the ’586 application.”). The Board’s previous decision further highlights that “Canfield is silent as to how the ‘sessions’ corresponding to group chats would be identified in the IM user interface,” and “is also silent as to whether the group chats would be reported in a separate user interface, such that group chats would not alter the conversation counter of the IM sessions.” IPR2019-00924, Paper 15, 14-15 (PTAB Oct. 10, 2019).

The Examiner has pointed to no legal authority for the proposition that an examiner can ignore the earlier findings of the Board on the same prior art issue in the context of examining the same patent family. Applicants are entitled to continuity and predictable applications of law and fact from the Patent Office, especially where the Board has already addressed a specific issue about the same cited reference.

The Examiner’s additional citation to extrinsic descriptions of “session” in different contexts than Canfield’s “statistics” does not change Canfield’s straightforward description regarding its “sessions” and does not undermine the analysis of the Board or the sworn testimony evidence. Surati Declaration, JJ 5-8, 11. The references are dated 2020 (Notice of References Cited), more than 17 years after the priority date of the present application. These purported references are not prior art and certainly have not been shown to have relevance in rebutting the sworn testimony evidence directed to the time period of the application. /d., 411. Moreover, to the extent the Office Action relies on a further modification of Wagner/Canfield based on these further references (which was not set forth by the Office Action), the Office Action fails to articulate the Graham factors or attempt to establish a prima facie case of obviousness.

Examiner’s Response
The Appellant’s arguments are primarily directed to: 
the assertion that the conversation counter of Canfield 650 (Figures 6-12) does not provide a count of distinct senders for which received electronic messages remain unread, but provides “the number of ongoing IM sessions having a new IM message waiting to be viewed” (Column 9, Lines 29-33).  The Appellant argues that the “the sworn testimony evidence here confirms that Canfield’s ‘sessions’ are different than ‘distinct senders’ (e.g., participants of Canfield’s ‘sessions,’), and the ‘statistics’ directed to ‘sessions’ deviate from the claimed ‘distinct sender count.’ Id.; see also Canfield, 6:37-42, 7.43-48, 9:11-13.”

And alleging that:
Critically, the Examiner dismisses this sworn testimony evidence of record relevant to these elements, without any evidentiary support and without any reasoning as to why the veracity of the sworn testimony evidence on this issue is lacking.

The Appellant further argues:
Importantly, the Examiner’s assumptions about Canfield ignore the previous decision by the Board on this exact same issue—namely, where the Board already concluded Canfield’s numbers related to “sessions” are different than a distinct sender count.

The examiner has provided direct arguments against each of these arguments.  The fact that the claimed each session in Canfield corresponds directly to a respective sender, “buddy”, and that each session corresponding to a specific buddy is associated with specific tab is explicitly disclosed in Canfield’s own disclosure.  For example, Canfield discloses:
The UI 600 also includes a manual status control 655 to enable the user to manually indicate whether the last message from the IM buddy corresponding to the IM session for the active tab displayed in the IM display area 605 has been viewed or acknowledge, without having to send an actual reply message to extinguish the new message status (Column 9, Lines 49-54).

That is, Canfield makes an explicit correspondence between a selected IM buddy, an IM session and an active Tab.  Canfield further discloses:
The information provided to the user by the conversation counter 650 indicates that there are eight (8) total concurrent IM sessions, no new IM sessions (by omission), and three (3) ongoing IM session having a new IM message waiting to be viewed. The UI 700 also includes a last message information indicator 660 that provides information about the time that the last message was received from an IM buddy. In the example of FIG. 7, the last message information indicator 660 provides information relating to the status of the IM session with the IM buddy corresponding to the active tab, in this case "ChattingChuck" (Column 10, Lines 57-67).

FIG. 8 is an example of a tabbed IM UI 800 and further illustrates the UI that was discussed above with respect to FIG. 7. In the example of FIG. 8, the user, with a screen name of "SurfinJerry," has reviewed the IM 605a that was previously received from IM buddy "ChattingChuck," and has sent an IM 805 in reply to that IM 605a. By contrast, in the UI 700 of FIG. 7, the user ("SurfinJerry") had not reviewed or replied to the IM message 605a in the active IM session 760. Thus, in the example of FIG. 8, no new message is currently pending in the active IM session 760, and the status indicator 761 is updated to reflect this status. Also, the conversation counter 650 is updated to show that there are still eight (8) concurrent IM sessions, but that only two (2) of these sessions have new messages waiting to be viewed (Column 11, Lines 1-14).

In the above citations, Canfield clearly makes a direct correspondence between a specific buddy and a specific session and a specific tab.  Furthermore, Canfield discloses:
The interface tab 640 includes a status indicator 641 to indicate whether a new IM message within the IM session corresponding to interface tab 640 remains pending for review (Column 9, Lines 58-61).

In each of Figures 6-12, the number of status indicators indicating that new IM messages within the IM session corresponding to specific interface tabs remain pending for review is precisely equal to the conversation counter 650 indicating the number of ongoing IM sessions having a new IM message waiting to be viewed.  For example, in Figure 6, there is one status indicator 641 and one new IM message waiting to be viewed, in Figure 7, there are three status indicators 641 and three new IM messages waiting to be viewed, and in Figure 8, there are two status indicators 641 and two new IM messages waiting to be viewed.  Furthermore, each of the tabs with status indicators 641 indicating IM messages pending for review also are labeled with a specific buddy’s name.  In Figure 6, SurfinDiane has a status indicator for an unviewed message pending review, in Figure 7, SurfinDiane, Friend5, and ChattingChuck each have a status indicator for an unviewed message pending review, and in Figure 8, SurfinDiane and Friend5 each have a status indicator for an unviewed message pending review.

Each of the Appellant, the sworn testimony and the Board point two reference in Canfield directed to group chat rooms (Column 6, Lines 36-42, Column 7, Lines 42-48).  However, Canfield provides no more explanation of how these reference to group chat rooms are executed in the IM interface, or how the status indicator 641 and the conversation counter 650 would operate, if at all.  Simply, Canfield is silent on group chat room functionality beyond these two passing references.  Therefore, it would be improper to read into Canfield’s specification any limitation regarding the integration and operation of the status indicator 641 and the conversation counter 650 with respect to a group chat room user interface.

The examiner further provided known definitions in the art for a session: 
According to webopedia,com, a user session is defined as: 
(1) The session of activity that a user with a unique IP address spends on a Web site during a specified period of time. The number of user sessions on a site is used in measuring the amount of traffic a Web site gets. The site administrator determines what the time frame of a user session will be (e.g., 30 minutes). If the visitor comes back to the site within that time period, it is still considered one user session because any number of visits within that 30 minutes will only count as one session. If the visitor returns to the site after the allotted time period has expired, say an hour from the initial visit, then it is counted as a separate user session.

Contrast with unique visitor, hit, click-through and page view, which are all other ways that site administrators measure the amount of traffic a Web site gets.

(2) The period of time a user interfaces with an application. The user session begins when the user accesses the application and ends when the user quits the application

Techterms.com defines the term “session” as:
In the computing world, a session refers to a limited time of communication between two systems. Some sessions involve a client and a server, while other sessions involve two personal computers.
…
An example of a session between two personal computers is an online chat, or instant messaging session. This type of session involves two computers, but neither system is considered a server or client. Instead, this type of communication is called a peer-to-peer or P2P. Another example of P2P communication is BitTorrent file sharing, where file downloads are comprised of one or more sessions with other computers on the BitTorrent network. A P2P session ends when the connection between two systems is terminated.

It should be noted that the definition above provided by www.techterms.com dates as far back as 24 May 2011 according web.archive.org.

While the Appellant argues that the webopedia reference is dated 17 years after the priority date of the instant application, the Appellant provides no evidence that the definitions for a “session” did not apply at the time of the invention.  That is, the Appellant provides no evidence, or argument, that the cited definitions for the term “session”, which define a session as including a one-to-one correspondence between a session and a single user, were different at the time of the invention, and at the time of Canfield.  

The Appellant argues:
To be clear, Wagner and Dam Nielsen do nothing to remedy these deficiencies of Canfield. Indeed, the Office Action recognized this plain shortcoming as to Wagner. See Office Action, 4-5 (“Wagner does not disclose displaying a numeric count of distinct senders; receiving a plurality of electronic messages associated with the electronic messaging application from each of a plurality of a plurality of senders,” and “Wagner does not disclose prior to a user invocation of the electronic messaging application, ... depict a distinct count that ... identifies a number of distinct senders for which one or more of the plurality of received electronic messages remain unread.” Office Action, 10, 11, 14.

Likewise, Dam Nielsen describes a different technique that “provides the mobile terminal user with graphical information—in the form of a sender icon—which indicates that the SMS message has been received from a particular sender.” Dam Nielsen, [0047]. The Examiner relies on Dam Nielsen’s description of individual graphical icons associated with particular senders. Critically, however, Dam Nielsen does not describe a count of distinct senders. Instead, where Dam Nielsen describes a count, the count is merely a total count of messages. Dam Nielsen, [0047] (“In FIG. 3, an informative text 302 like “n messages received”, where n=1 in FIG. 3, is presented on a display 300 of the mobile terminal, much like the text 202 in the prior art terminal.”).

The deficiency in the proposed combination is not remedied by the Examiner’s allegation that “the number of icons in Dam Nielsen represents the number of senders for which there remain unread electronic messages.” Advisory Action, 3. Here again, Dam Nielsen does not describe a “number” of icons or a distinct sender count. Dam Nielsen does not describe the count of icons is determined at all—the user would have to manually count the icons (again, which is never described by Dam Nielsen). Moreover, the Examiner’s theory ignores that in situations in which messages are received from many senders, the icons are not viewable together on the display screen. In other words, “the number of icons” on the screen described by the Examiner would be associated with only a subset of the senders from which messages have been received and remain unread, not a distinct sender count. Dam Nielsen, [0050]-[0051] (“too many icons for presentation’).

Examiner’s Respone
As correctly noted by the Appellant, the examiner did not rely on either Wagner or Dam Nielsen for the claimed numeric count of distinct sender that numerically identifies a number of distinct senders from which one or more of the plurality of received electronic  messages remain unread

The Appellant argues
Worse, Dam Nielsen explicitly describes perceived shortcomings of prior visual indications of anew SMS message that present an “anonymous indication” such as a count, which further undermines the Examiner’s obviousness theory. Id., [0047]; [0003] (“A drawback with the known way of indicating receipt of an SMS message is that the user has no way of telling from whom the message is without having to actually enter the SMS inbox and check the message itself”). Dam Nielsen thus not only fails to describe the claimed “numeric count of distinct senders,” but describes different features contrary to the claimed solution. Arctic Cat Inc. v. Bombardier Recreational Prods. Inc., 876 F.3d 1350, 1363 (Fed. Cir. 2017) (‘Evidence suggesting reasons to combine cannot be viewed in a vacuum apart from evidence suggesting reasons not to combine.”); Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, 600 Fed. Appx. 755, 759 (Fed. Cir. 2015) (‘Such a change in a reference’s ‘principle of operation’ is unlikely to motivate a person of ordinary skill to pursue a combination with that reference”).

Accordingly, the proposed combination fails to provide all elements of independent claim 6 and must be reversed. The proposed combination lacks the affirmatively recited elements of a “method of displaying a numeric count of distinct senders” that includes “prior to a user invocation of the electronic messaging application, visually modifying the displayed icon corresponding to the electronic messaging application to depict a distinct sender count that numerically identifies a number of distinct senders for which one or more of the plurality of received electronic messages remain unread,” and “in response to a user invocation of the instant message application associated with the visually modified icon, displaying a graphic interface that includes a plurality of messaging entries, each messaging entry associated with a distinct sender,” And, the uncontroverted testimony evidence shows the reasons why the proposed combination lacks these features, confirming the Board’s prior analysis directed to the same Canfield reference. The Examiner’s disregard of the Board’s prior analysis and conclusions on the exact same features of the Canfield reference confirms the Examiner’s fatal flaws. Applicant respectfully submits that claim 6 is patentable over Wagner, Canfield, and Dam Nielsen, and all other references cited in the record. Dependent claim 8 is patentable for at least the same reasons as claim 6, and for the additional inventive combinations recited therein.

Examiner’s Response
Simply put, Dam Nielsen disclose 1) a count of total messages that have been received but remain unread, and 2) displaying a thumbnail for each user for which messages have been received and remain unread, and, even if more than one message remains unread for any one user, only one thumbnail is displayed (Paragraphs 0049 – 0053, Figures 6-7).  While a user of Dam Nielsen can determine at a glance the number of senders for which messages remain unread, this number is not represented by numeric digit.  Both Canfield and Dam Nielsen are in the same field of invention in that each is directed to an interface for communicating to a receiving user, information about messages from sending users that remain unread, including an identity of each sending user.  The combination of Dam Nielsen with Canfield and Wagner would provide the limitation, “prior to a user invocation of the electronic messaging application, … depict a distinct count that … identifies a number of distinct senders for which one or more of the plurality of received electronic messages remain unread”.












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HEFFINGTON/Examiner, Art Unit 2177                                                                                                                                                                                                        

Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177   

                                                                                                                                                                                                     /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.